Citation Nr: 1226767	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-21 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as osteoarthritis. 

2.  Entitlement to service connection for a chronic low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1975, followed by a period of service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran provided testimony at a May 2008 videoconference hearing before the undersigned at the RO.  A hearing transcript is associated with the claims folder. 

In May 2008, the Board denied the appeal.  The Veteran appealed that decision to the Veterans Claims Court.  In October 2010, the Court issued a Memorandum Decision vacating the Board's decision and remanding for compliance with instructions provided therein. 

In April 2011, the issues were remanded for further development.  The requested development has been completed, and the case is once again before the Board for appellate consideration


FINDINGS OF FACT

1.  Currently-diagnosed right knee osteoarthritis was first manifested on active duty service.

2.  In-service treatment for an acute lumbosacral strain is not shown to be chronic; a chronic low back disorder was not diagnosed for many years following separation from service and is not causally related to active service.


CONCLUSIONS OF LAW

1.  Right knee disorder, claimed as osteoarthritis, was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A chronic low back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Osteoarthritis

The Veteran's March 1973 Report of Physical Examination for enlistment found his lower extremities clinically normal, though on the March 1973 Report of Medical History he reported that he had fractured his right leg as a child.  As the clinician did not indicate which bone of the right leg had been broken, the presumption of soundness attaches with regard to his lower extremities.

In April 1973, the Veteran sought treatment for right knee pain.  He described a history of having had an automobile accident prior to service, and an injury that required pins through the tibia and mid femur.  The clinician noted crepitus and assessed osteoarthritis.  In May 1973, he again sought treatment for pain in the right knee.  The clinician noted he was already on a temporary profile for osteoarthritis of the right knee.  

In August 1973, he complained of right knee pain.  The clinician questioned degenerative changes in the right knee and he was again referred to the orthopedic clinic for an x-ray study.  A September 1973 orthopedic clinic evaluation noted the x-ray study was "not remarkable" and he was diagnosed with chondromalacia of the right patella and referred to physical therapy.

In November 1973, the Veteran was again referred to the orthopedic clinic for chondromalacia.  The December 1973 evaluation is handwritten and difficult to read, nonetheless the clinician noted that the Veteran continued to complain about patella pain.  He was to continue with physical therapy.  One week later, he complained again about what the clinician categorized as chronic knee pain.  

In March 1974, the Veteran sought treatment after having had a fall down stairs and hitting his right knee on the rail.  He reported a history of arthritis.  The clinician assessed soft tissue damage, noting pain on motion.  The Veteran returned in late March 1974 and requested that the expired right knee profile be renewed.  He was placed on another 30 day profile for osteoarthritis of the right knee, which made him available for duty, though with limitations.   There were no further complaints in service regarding the right knee.  The February 1975 Report of Medical Examination for separation found his lower extremities clinically normal.  

The Veteran underwent a medical examination in September 1975 for enlistment in the National Guard.  The lower extremities were found to be clinically normal and he once again reported having broken a bone when he was 13.  He sought treatment for right knee pain in July 1977, with an onset of one day.  The Guard treatment reports did not contain any physical examination report for purposes of separation.  

Post-service, the Veteran sought treatment for a fall onto his right shin in May 2003.  A private x-ray study noted tri-compartmental degenerative changes to the right knee.  A VA right knee x-ray study in July 2004 also found a mild degree of arthritic changes in the right knee.  He testified before the undersigned that he had experienced right knee pain since service.

In June 2011, the Veteran was afforded a VA examination.  He reported the fall down the stairs in service and that he experienced pain intermittently.  An x-ray was consistent with degenerative joint disease of the right knee.  The VA examiner opined that though the Veteran complained on several occasions about his right knee in service, the examiner found inadequate documentation of care to support a nexus between service and his current complaints.  

The Board finds that the examination was adequate, in that the examiner interviewed the Veteran, obtained the subjective history, conducted an objective examination, and reached an assessment. 

The Veteran has competently and credibly reported continuity of symptoms of pain in his right knee in service and since service.  The right knee was repeatedly evaluated in service following complaints of chronic right knee pain and he was assessed then with both chondromalacia of the right knee and with osteoarthritis of the right knee.  The Board also notes that for nearly an entire year he reported chronic right knee pain symptoms.  

The Veteran is competent to testify that he experienced the symptom of right knee pain continually post-service.  His complaint of right knee pain was corroborated by post-service treatment records and by physical findings on the June 2011 VA examination.  Though the VA examiner reached a negative opinion, the Board finds that opinion outweighed by the overall evidence of assessments in service, the Veteran's testimony, and assessments of degenerative changes in the right knee currently.  The preponderance of the evidence supports the claim.  Service connection for right knee osteoarthritis is warranted. 


Low Back Disorder

Service treatment records include a May 1973 request for treatment.  Though the clinician noted a complaint of LBP (low back pain), the objective examination noted only a contusion (bruise) on the left scapular area, which corresponds to the left shoulder.  The clinician did not give any assessment regarding any aspect of the back.  

In December 1973, the Veteran complained of low back pain.  The physical examination was found to be within normal limits and the impression was of an acute strain.  In January 1974, he was referred to the back clinic for a complaint of chronic low back pain.  The clinician noted the Veteran reported pain that started with a truck accident seven months before.  He took no medication and the pain resolved.  

At that time, he reported intermittent back pain and that he had fallen several weeks ago.  He reported stiffness and pain in the back ever since.  The clinician noted the Veteran had good posture and good active and passive mobility of the lumbar spine.  The assessment was acute (not chronic) lumbosacral strain.  He was returned to duty with no profile. 

The Veteran was advised to return within one week; however, there is no further follow-up treatment report in the records.  The next complaint regarding pain in the back is found in July 1974.  The Veteran reported he slipped and fell and now had pain RLB, which the Board interprets as right low back.  There was no evidence of contusion and he had full range of motion.  The assessment was muscle strain RLB.  There were no further requests for treatment for any aspect of the low back.  The February 1975 Report of Medical Examination found the spine to be clinically normal.

The Veteran's September 1975 enlistment Report of Medical Examination for his National Guard service also found his spine to be clinically normal.  Of greater significance is the September 1975 Report of Medical History, also prepared for enlistment in the National Guard.  He answered in the negative to the question about recurrent back pain.  The only National Guard treatment report pertaining to low back pain was dated May 1979 when he complained of abdominal cramping and low back ache for three days.  The clinician noted he reported a history of low back pain, though the assessment was gastritis.  He was separated from the National Guard in September 1979 for failure to attend drills.  

The Board finds that the Veteran's scatted complaints of low back pain in active service are not reflective of a chronic low back disorder, but instead are described as "acute" episodes of back pain with different onsets that were assessed as strains.  Standing in sharp contrast to the service treatment reports discussed extensively above for the right knee, the Veteran's complaints regarding his low back were assessed only as a strain, had no follow-up treatment, warranted no profiles, and were routinely attributed to different onsets and different falls.  

The clinician noted the 1973 truck injury and that that back pain had resolved when the Veteran sought an evaluation in the back clinic in January 1974.  For the January 1974 evaluation, he attributed his low back pain to a fall.  There was no follow-up evaluation from this complaint, and when he sought treatment in July 1974, he attributed that complaint to a more recent fall, such that the clinician checked for a bruise (contusion) and found none.  

That the in-service complaints of low back strain were acute is further evidenced by the normal clinical findings of both the February 1975 (separation for active service) and September 1975 (enlistment in the National Guard) Reports of Physical Examination, and more significantly, the Veteran's denial of recurrent back pain on the September 1975 Report of Medical History for enlisting in the Guard.  Though nearly four years later he reported a history of low back pain to the May 1979 Guard clinician, the evaluation did not include any suggestion as to when that history began.  As such, the Board finds the Veteran did not experience a chronic low back disorder during active service.

Next, post-service evidence does not reflect low back symptomatology until November 2001, when the Veteran complained of low back pain after lifting furniture.  A private x-ray study noted mild degenerative changes and the private physician assessed low back spasm.  

The Veteran testified that he had experienced low back pain symptoms since service; however, that statement is contradicted by the Veteran's own statement as made on the September 1975 Report of Medical History, prepared for enlistment in the National Guard.  He was, at that point, already off active duty for several months and he denied experiencing recurrent back pain.  The Board finds this 1975 statement to have greater probative value and to be more credible as to the state of his back post-service than a statement made decades later in 2008, made in the course of prosecuting a claim for VA benefits.  

Further contradicting the Veteran's statements reporting low back symptomatology being continuous since service was his statement on the April 2004 Pain Questionnaire, contained in his application for disability benefits to the Social Security Administration.  Describing the pain, he stated it began two years previously, dating the onset to April 2002, and the pain was located in his head, back, leg, and stomach.  There was no report to the SSA that the back pain dated to active service or that it had lasted nearly 30 years.  Therefore, the Board finds the Veteran's statements regarding experiencing continuous symptoms of low back pain since service are assigned less probative value.  

In July 2004, the Veteran was afforded a VA examination for his spine.  Though the examiner assessed lumbar strain with mild to moderate impairment related to pain, after a lumbar spine x-ray study that found minimally narrowed L4-L5 intervertebral disk space, the examiner did not provide an opinion regarding etiology.  Therefore, that examination was inadequate.   

The Veteran was afforded another VA examination in June 2011.  The examiner reviewed the claims file.  The Veteran reported an injury to his back after falling off the back of a truck, that he had received medication to treat this injury, and that he received mediation throughout his service.  He sought out treatment from a physician in the 1990's.  He reported at present an intermittently aching back.  

Following a physical examination, the examiner assessed chronic strain, low back.  The examiner opined that it was less likely than not that the low back disorder was related to or aggravated by active service, on the basis of the lack of evidence of continuous treatment.  While the VA examiner couched his opinion in terms of lack of continuous treatment, the Board observes the Veteran apparently did not report continuous symptoms of back pain since active service to the examiner and that he only sought medical treatment in the 1990's.   

The Board finds this examination report is both adequate and weighs against the claim.  The physician reviewed the Veteran's claims file and conducted a physical examination.  He provided a logical rationale - the Veteran's low back disorder did not manifest during service because he did not seek out medical attention for many years after service.   The claims file does not otherwise contain any medical opinion that related the current low back strain to service or any injury or disease in service.  

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation. 

In evaluating his assertions of a continuity of symptomatology since service, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000). 

In determining whether statements and evidence submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

As indicated above, while the Veteran has reported continuity of symptomatology for the low back, the Board has found these statements not credible.  His current statements contradict the 1975 report of no recurrent back pain and the 2004 statement to the SSA that the back pain began two years prior, in approximately 2002.   

As between the earlier 1975 statement and his later statement, the Board finds the earlier statement was more representative of whether he had continuity of symptomatology because that statement was made more contemporaneous to service and the time immediately following service and that statements was not made at a time when he had an interest in obtaining compensation benefits. 

His inconsistent statements tend to show that the Veteran is not credible as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on the above, the Board finds that the Veteran has not had continuity of symptomatology. 

To the extent that the Veteran, a non-expert, contends that his low back disorder had its onset during service, the Board finds he is not competent to render such a nexus opinion.  This is not to say that a non-expert nexus opinion is categorically incompetent evidence.  Depending on the facts of the case, a non-expert diagnoses and nexus opinions may be competent evidence. 

Whether the Veteran's chronic low back disorder had its onset during service is not a question that can be answered from the observations of a layperson, nor is it a simple question.  The assessment of a low back disorder is a complex assessment involving many systems in the low back, to include the spine, muscles, and nerves.  Therefore, an opinion from the Veteran that his low back disorder is etiologically related to service is not competent evidence to support his claim. 

In summary, the preponderance of the evidence is against a finding that the Veteran has a low back which had onset during or is related to active service.  There is no reasonable doubt to be resolved and the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With regard to service connection for the right knee disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

With regard to service connection for the low back disorder, notice was mailed to the Veteran in April 2004, prior to the initial denial in September 2004.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122. Consequently, the Board finds that the duty to notify has been satisfied. 

With respect to the Dingess requirements, the Veteran has not been provided with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  This lack of notice is moot as the claim for service connection for the right knee disorder has been granted and the claim for service connection for the low back disorder has been denied.   

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records for both the Veteran's service on active duty and his National Guard service from 1975 to 1979.  

Though the Veteran reported having served in the National Guard from 1975 to 1983, the AMC obtained only personnel and service treatment reports dated within the 1970's and found treatment and personnel reports dated from 1980 to 1983 to be unavailable.  The Board notes that within the National Guard personnel records was a NGB Form 22, Report of Separation.  This report indicated the Veteran was separated from the National Guard in September 1979 for failing to attend drills.  Therefore, there would be no National Guard treatment or personnel records dated in the early 1980's, as none were ever created.  

The RO obtained the Veteran's VA treatment records, private treatment reports, and the Veteran's Social Security Disability application, to include the underlying medical evidence and the 2006 administrative judge's determination.  The Veteran also submitted private treatment reports. 

Further, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge in March 2008.  Next, a specific VA medical examination and an opinion pertinent to the issue on appeal were obtained in June 2011.  The examination and opinion are adequate.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for a right knee disorder, claimed as osteoarthritis, is granted.

Service connection for a chronic low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


